DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 08/29/2022 has been received and considered. Claims 1-20 are presented for examination. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "resources consumed by the building equipment". About "resources", the specification reads:
"[0061]… Subplants 202-212 consume resources (e.g., water, natural gas, electricity, etc.) from utilities to serve thermal energy loads (e.g., hot water, cold water, heating, cooling, etc.) of a building 
[0136]… MPM system 602 may also predict the cost of electricity or other resources (e.g., water, natural gas, etc.) using pricing data received from utilities….
[0147]… A demand charge may define a separate cost imposed by utilities 608 based on the maximum usage of a particular resource (e.g., maximum energy consumption) during a demand charge period…
[0259]… resources (e.g., energy, water, etc.) the building equipment consumes during a time period…".

Accordingly, the claims were interpreted as any "resources consumed by the building equipment", since only examples are given in the application description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh Kumar Asati, (Asati hereinafter), U.S. Pre–Grant publication 20160281607 (see IDS dated 06/30/2020), taken in view of Discenzo, (Discenzo hereinafter) U.S. Patent No. 8126574 (see IDS dated 06/30/2020).
As to claim 1, Asati discloses a model predictive maintenance (MPM) system for building equipment (see "input resources" as "fuel consumption", "[0131]… optimizer… predict… fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"), the MPM system comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0079]… plant controller... computer system having... digital models… and... programs") comprising… using a degradation impact (see "[0006]… rate of degradation… impact the short term performance of the plant, and thus need to be accounted for") model to predict an amount of one or more input resources that are provided as inputs to the building equipment and consumed by the building equipment to produce an amount of one or more output resources by converting the one or more input resources into the one or more output resources (see "input resources… consumed by the building equipment" as "fuel supply/consumption" and "output resources" as "outputs (generated electricity"/"power generation capability", "[0159]… tuning the plant model… a repetitive process that includes several steps… power plant model 502 may include algorithms in which logic statements and/or parameterized equations correlate process inputs (i.e., fuel supply, air supply, etc.) to process outputs (generated electricity"; "[0131]… optimizer… predict current power generation capability, target heat rate… and maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"), wherein the degradation impact model is used to adjust a relationship between the amount of the one or more input resources consumed and the amount of the one or more output resources produced based on the degradation (see "[0228] The models for the assets, blocks or fleet may include algorithms or transfer functions developed through physics-based models, adaptive or learned "model free" process input/output correlations, or combinations thereof. Baseline degradation or loss models may be developed that correlate process inputs/outputs to degradation"); generating a maintenance schedule (see [0289] The plant operations optimization 1100 selects the optimal set of maintenance activities… for the available assets") for the building equipment based on the amount of the one or more input resources predicted using the degradation impact model (see "input resources… consumed by the building equipment" as "fuel consumption", "[0131]… optimizer… predict… maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation")…
While Asati discloses a MPM system, Asati fails to disclose estimating a degradation state of the building equipment… and initiating a maintenance activity for the building equipment in accordance with the maintenance schedule.
Discenzo discloses estimating a degradation state of the building (see "building" as "factory", "invention… employed in connection with initial specification, layout and design of an industrial automation system (e.g… factory" in col. 5, lines 44-47) equipment (see "diagnosed degradation", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components" in col. 40, lines 21-33)… and initiating a maintenance activity for the building equipment in accordance with the maintenance schedule (see "initiating a maintenance activity" as "replacement part... automatically... ordered", "diagnostic/prognostic components 732 can exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation" in col. 32, lines 28-62; "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left… The correct needed replacement… automatically ordered" in col. 32, line 64 to col. 33, line 3).
Asati and Discenzo are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Discenzo with Asati, because Discenzo points out that “Prognostics with control provides the foundation for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance” (see col. 22, line 66 – col. 23, line 2), and as a result, Discenzo reports that "the subject invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) so as to converge on specifications, layout, and design of the industrial automation system so that a mapping to the high-level business objectives is more closely met as compared to conventional schemes where such layout and design is performed in more or less an ad hoc, manual and arbitrary manner. Integrating information regarding opportunities for real-time prognostics and optimizing control can influence the initial design and configuration of the system to provide additional degrees of freedom and enhance the capability for subsequent prognostics and optimizing and compensating control" (see col. 5, lines 44-61).
As to claim 2, Asati discloses wherein using the degradation impact model to predict the amount of the one or more input resources consumed by the building equipment comprises: using the degradation impact model to generate parameters of a resource consumption model for the building equipment as a function of the degradation (see "input resources" as "fuel consumption", "[0131]… optimizer… predict… fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"; "generate" as developed, "[0228]… degradation model may be developed that calculate accrued equipment degradation and losses given the values for selected performance indicators. Such degradation then may be used to calculate… costs related to… fuel consumption") to produce the one or more output resources as a function of the parameters of the resource consumption model (see "output resources" as "outputs (generated electricity"/"power generation capability", "[0159]… tuning the plant model… a repetitive process that includes several steps… power plant model 502 may include algorithms in which logic statements and/or parameterized equations correlate process inputs (i.e., fuel supply, air supply, etc.) to process outputs (generated electricity"; "[0131]… optimizer… predict current power generation capability, target heat rate… and maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"). Discenzo discloses degradation state of the building (see "building" as "factory", "invention… employed in connection with initial specification, layout and design of an industrial automation system (e.g… factory" in col. 5, lines 44-47) equipment (see "diagnosed degradation", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components" in col. 40, lines 21-33).
As to claim 3, Asati discloses wherein the degradation impact model is trained using historical or simulated training data prior to using the degradation impact model (see "trained" as "during a learning mode", "[0097]… data inputs to each of the logic elements of the neural network… assigned a weight, such as multiplier between one and zero. The weights… modified during a learning mode which adjusts the neural network to better model the performance of the power plant") to predict the amount of the one or more input resources consumed by the building equipment (see "input resources" as "fuel consumption", "[0131]… optimizer… predict… fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"), wherein training the degradation impact model comprises: generating the training data for the degradation impact model, the training data (see "[0288]… sensors… provide the plant performance model with more true to actual data for… system degradation estimation… values of plant output and efficiency are stored 1030 for various line-ups or configuration of the plant, which are trained for… and whose maintenance losses are quantified") comprising a plurality of different values of the degradation (see "[0091]… neural network based models… developed by linear regression… capture the relationship between the manipulated/disturbance variables and the controlled variables… power plant model may have… the following characteristics… adaptive (the model… updated at the beginning of each optimization to reflect the current operating conditions)… Neural networks… developed based upon empirical data using… regression algorithms"); and using the training data to train (see "trained" as "during a learning mode", "[0097]… data inputs to each of the logic elements of the neural network… assigned a weight, such as multiplier between one and zero. The weights… modified during a learning mode which adjusts the neural network to better model the performance of the power plant") the degradation impact model to predict the values of the parameters of the resource consumption model as a function of the degradation (see "[0092] The filter… generate performance multipliers applied to inputs or outputs of the digital models and neural network… operating data reflect operating parameters that are subject to degradation of performance over time. By providing performance multipliers for these types of data, the filter... useful in adjusting the models and neural network to account for degradation in the performance of the power plant"). Discenzo discloses degradation state of the building (see "building" as "factory", "invention… employed in connection with initial specification, layout and design of an industrial automation system (e.g… factory" in col. 5, lines 44-47) equipment (see "diagnosed degradation", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components" in col. 40, lines 21-33).
As to claim 4, Asati discloses wherein generating the training data (see "training" as "learning mode", "[0097]… data inputs to each of the logic elements of the neural network… assigned a weight, such as multiplier between one and zero. The weights… modified during a learning mode which adjusts the neural network to better model the performance of the power plant") comprises: performing a regression process to generate the values of the parameters of the resource consumption model using data associated with a first degradation state of the building equipment; and repeating the regression process (see "[0091]… neural network based models… developed by linear regression… capture the relationship between the manipulated/disturbance variables and the controlled variables… power plant model may have… the following characteristics… adaptive (the model… updated at the beginning of each optimization to reflect the current operating conditions)… Neural networks… developed based upon empirical data using… regression algorithms") using data associated with one or more additional degradation states of the building equipment to generate a plurality of different values of the parameters of the resource consumption model, the plurality of different values of the parameters corresponding to a plurality of different degradation states of the building equipment (see "[0092] The filter… generate performance multipliers applied to inputs or outputs of the digital models and neural network… operating data reflect operating parameters that are subject to degradation of performance over time. By providing performance multipliers for these types of data, the filter... useful in adjusting the models and neural network to account for degradation in the performance of the power plant").
As to claim 5, Asati discloses wherein the degradation impact model comprises a neural network model (see "[0091]… neural network based models") and using the degradation impact model to predict the amount of the one or more input resources consumed by the building equipment (see "[0093]… neural network 71 forms a model of the entire combined-cycle power plant… neural network simulates… thermodynamic… operation of the plant") comprises: providing the degradation (see "[0092] The filter… generate performance multipliers applied to inputs or outputs of the digital models and neural network… operating data reflect operating parameters that are subject to degradation of performance over time. By providing performance multipliers for these types of data, the filter... useful in adjusting the models and neural network to account for degradation in the performance of the power plant"); and obtaining the amount of one or more input resources consumed by the building equipment as an output of the neural network model (see "input resources" as "fuel consumption", "[0131]… optimizer… predict… fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"). Discenzo discloses degradation state of the building (see "building" as "factory", "invention… employed in connection with initial specification, layout and design of an industrial automation system (e.g… factory" in col. 5, lines 44-47) equipment (see "diagnosed degradation", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components" in col. 40, lines 21-33).
As to claim 6, Discenzo discloses wherein generating the maintenance schedule for the building equipment (see "diagnostic/prognostic components 732 can exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30) comprises: performing an optimization of an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48) that accounts for both a cost of operating the building equipment (see "predicted machine characteristics (e.g…. operating costs" in col. 5, lines 44-61) and a cost of performing maintenance on the building equipment (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) over a time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19); and generating a set of maintenance decisions for the building equipment as a result of performing the optimization (see optimize as "maximize", "generated decision space… evaluated to facilitate that suitably robust operational and/or machinery decisions are made that maximize specified business objective(s) such as revenue generation, life cycle cost, energy utilization, and/or machinery longevity… invention integrates diagnostics and/or prognostics with control linked with business objectives and strategies" in col. 5, lines 3-9), the set of maintenance decisions forming the maintenance schedule (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30).
As to claim 7, Discenzo discloses wherein generating the maintenance schedule for the building equipment (see "diagnostic/prognostic components 732 can exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30) comprises: calculating a cost of operating the building equipment (see "predicted machine characteristics (e.g… operating costs)” in col. 5, line(s) 48-51) over a time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19) as a function of the degradation state of the building equipment at one or more times within the time period (see "a real options valuation to establish the value of… investment… Information regarding the degree of machinery degradation" in col. 27, line 59 – col. 28, line 2); calculating a cost of performing maintenance on the building equipment over the time period (see “applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis... value of information, states, actions, inactions can vary as a function of time and… considered in connection with diagnostics and/or prognostics" in col. 11, line(s) 12-19) as a function of one or more maintenance activities defined by the maintenance schedule (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2); adjusting the degradation state of the building equipment at one or more times following the one or more maintenance activities defined by the maintenance schedule (see "[0131] The optimizer… offline (manual) mode… used to… predict… correction of current plant operation to guarantee conditions, impact of operational constraints and maintenance actions… based on… equipment degradation… optimizer… tuned to match the degradation of each component individually, and may produce an advisory output 220 and/or may produce a closed feedback loop control output… Closed feedback loop control output… receive data from optimizer module 218 and calculates optimized set points and/or bias settings for the modules of system 200 to implement real-time feedback control"); and generating the maintenance schedule that results in a lowest total cost comprising the cost of operating the building equipment over the time period and the cost of performing maintenance on the building equipment over the time period (see "time period" as "service life… expressed in hours of operation", "[0120]… optimization problem… include an objective function… solution may include providing an enhanced or augmented operating parameter of the power plant... by minimizing a LCC-based objective function"; "[0119]… life cycle cost (LCC) of the power plant… include... a maintenance cost, and/or an operating cost of power plant 12 over its service life… expressed in hours of operation").
As to claim 8, while Asati discloses a degradation impact model to predict the amount of the one or more input resources consumed (see "input resources" as "fuel consumption", "[0131]… optimizer… predict… fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"), Discenzo discloses wherein the degradation state of the building equipment is an initial degradation state, the operations further comprising: predicting one or more future degradation states of the building equipment as a function of the initial degradation state; and using the (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation" in col. 23, lines 14-36) (see "a real options valuation to establish the value of… investment… Information regarding the degree of machinery degradation, a diagnosis of an early stage fault, and prognostics information such as remaining useful life enable plant maintenance and operations personnel to take action to minimize maintenance expenses and operations impact" in col. 27, line 59 – col. 28, line 2; "enterprise resource planning (ERP) system to facilitate forecasting events/parameters (e.g., capacity, supplier throughput, inventory, production, logistics... that might impact an enterprise" in col. 4, lines 23-26)… by the building equipment at one or more future times (see "Process changes… updated prognostic information, revised energy costs, and other information… require periodic evaluation" in col. 44, lines 25-27) as a function of the one or more future degradation states (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation" in col. 23, lines 14-36).
As to claim 17, Asati discloses a model predictive maintenance (MPM) system for building equipment (see "input resources" as "fuel consumption", "[0131]… optimizer… predict… fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"), the MPM system comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0079]… plant controller... computer system having... digital models… and... programs") comprising… using a degradation impact (see "[0006]… rate of degradation… impact the short term performance of the plant, and thus need to be accounted for") comprising: using a degradation impact (see "[0006]… rate of degradation… impact the short term performance of the plant, and thus need to be accounted for") model to generate parameters of a resource consumption model for the building equipment based on a degradation state of the building equipment, the resource consumption model configured to predict an amount of one or more input resources provided as inputs to the building equipment and consumed by the building equipment to produce an amount of one or more output resources by converting the one or more input resources into the one or more output resources (see "input resources… consumed by the building equipment" as "fuel supply/consumption" and "output resources" as "outputs (generated electricity"/"power generation capability", "[0159]… tuning the plant model… a repetitive process that includes several steps… power plant model 502 may include algorithms in which logic statements and/or parameterized equations correlate process inputs (i.e., fuel supply, air supply, etc.) to process outputs (generated electricity"; "[0131]… optimizer… predict current power generation capability, target heat rate… and maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation"; "generate" as developed, "[0228]… degradation model may be developed that calculate accrued equipment degradation and losses given the values for selected performance indicators. Such degradation then may be used to calculate… costs related to… fuel consumption"), wherein the resource consumption model defines a relationship between the amount of the one or more input resources consumed and the amount of the one or more input resources produced based on the parameters generated by the degradation impact model (see "[0228] The models for the assets, blocks or fleet may include algorithms or transfer functions developed through physics-based models, adaptive or learned "model free" process input/output correlations, or combinations thereof. Baseline degradation or loss models may be developed that correlate process inputs/outputs to degradation"); using the resource consumption model to generate a maintenance schedule (see [0289] The plant operations optimization 1100 selects the optimal set of maintenance activities… for the available assets") for the building equipment that results in a lowest total cost (see "lowest total cost" as "profit optimized output", "[0131]… optimizer… predict… maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation") of operating the building equipment and performing maintenance on the building equipment over a time period (see "[0114]… optimizing performance, cost-effective-ness, and efficiency… a minimum variable operating cost… achieved for a thermal generating unit or power plant that balances variable performance characteristics and cost parameters (i.e., fuel cost, ambient conditions, market conditions, etc.) with life-cycle cost (i.e., variable operation and its effect on maintenance schedules, part replacement, etc.)"; "[0195]… use the cost of each gas turbine in the shutdown and turndown mode to determine the combination which has the minimum operating cost")...
While Asati discloses a MPM system, Asati fails to disclose initiating a maintenance activity for the building equipment in accordance with the maintenance schedule.
Discenzo discloses initiating a maintenance activity for the building equipment in accordance with the maintenance schedule (see "initiating a maintenance activity" as "replacement part... automatically... ordered", "diagnostic/prognostic components 732 can exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation" in col. 32, lines 28-62; "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left… The correct needed replacement… automatically ordered" in col. 32, line 64 to col. 33, line 3).
As to claim 18, Asati discloses wherein using the resource consumption model to generate the maintenance schedule comprises: using the resource consumption model to predict an amount of one or more input resources consumed by the building equipment to produce one or more output resources as a function of the parameters of the resource consumption model; and generating the maintenance schedule based on the amount of the one or more input resources consumed by the building equipment (see "input resources… consumed by the building equipment" as "fuel consumption", "[0131]… optimizer… predict… maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation") to produce the one or more output resources (see "output resources" as "outputs (generated electricity"/"power generation capability", "[0159]… tuning the plant model… a repetitive process that includes several steps… power plant model 502 may include algorithms in which logic statements and/or parameterized equations correlate process inputs (i.e., fuel supply, air supply, etc.) to process outputs (generated electricity"; "[0131]… optimizer… predict current power generation capability, target heat rate… and maintenance actions, and fuel consumption. The optimizer 218 calculates a profit optimized output for the power plant based on… load levels, and equipment degradation").
As to claim 19, Asati discloses wherein the degradation impact model is trained using historical or simulated training data prior to using the degradation impact model (see "trained" as "learning mode", "[0097]… data inputs to each of the logic elements of the neural network… assigned a weight, such as multiplier between one and zero. The weights… modified during a learning mode which adjusts the neural network to better model the performance of the power plant") to generate the parameters of the resource consumption model (see "[0168]… simulation outputs include predicted values for hot gas path temperatures… of thermal generating units of the power plant"), wherein training the degradation impact model comprises: generating the training data for the degradation impact model, the training data (see "[0288]… sensors… provide the plant performance model with more true to actual data for… system degradation estimation… values of plant output and efficiency are stored 1030 for various line-ups or configuration of the plant, which are trained for… and whose maintenance losses are quantified") comprising a plurality of different values of the degradation (see "[0091]… neural network based models… developed by linear regression… capture the relationship between the manipulated/disturbance variables and the controlled variables… power plant model may have… the following characteristics… adaptive (the model… updated at the beginning of each optimization to reflect the current operating conditions)… Neural networks… developed based upon empirical data using… regression algorithms"); and using the training data to train (see "trained" as "learning mode", "[0097]… data inputs to each of the logic elements of the neural network… assigned a weight, such as multiplier between one and zero. The weights… modified during a learning mode which adjusts the neural network to better model the performance of the power plant") the degradation impact model to predict the values of the parameters of the resource consumption model as a function of the degradation (see "[0092] The filter 70 may generate performance multipliers applied to inputs or outputs of the digital models and neural network… operating data reflect operating parameters that are subject to degradation of performance over time. By providing performance multipliers for these types of data, the filter... useful in adjusting the models and neural network to account for degradation in the performance of the power plant"). Discenzo discloses degradation state of the building (see "building" as "factory", "invention… employed in connection with initial specification, layout and design of an industrial automation system (e.g… factory" in col. 5, lines 44-47) equipment (see "diagnosed degradation", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components" in col. 40, lines 21-33).
Regarding claims 9-16 and 20, their features correspond to features of claims 1-8. Therefore, claims 9-16 and 20 are rejected for the same reasons given above.

Response to Arguments
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments have been fully considered, but they are not persuasive. Applicant argues, (see page 10, next to last paragraph to page 11, 2nd paragraph):
‘… features allow the model predictive maintenance (MPM) system to predict the amount of input resources (e.g., water, electricity, natural gas, etc.) required to produce a corresponding amount of output resources (e.g., chilled water, heated water, cooled/heated air, etc.) using a dynamic relationship between the amount of input resources consumed and the amount of output resources produced based on the degradation state of the equipment. For example, increased degradation may cause a corresponding decrease in efficiency of the building equipment, which thereby affects (e.g., increases) the required amount input resources required to produce a given amount of output resources…’
Examiner's response: Applicant's argument is not persuasive, because Examiner does not see these argued features expressed in the claims (see Claim Interpretation above): "(e.g., water, electricity, natural gas, etc.)… (e.g., chilled water, heated water, cooled/heated air, etc.)… For example, increased degradation may cause a corresponding decrease in efficiency of the building equipment, which thereby affects (e.g., increases) the required amount input resources required to produce a given amount of output resources". Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 7 Fed. Cir. 1993, In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969), and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim.
Applicant further argues, (see page 11, last paragraph to page 13, 1st paragraph):
‘… the baseline degradation or loss model in Asati does not meet the requirements of the degradation impact model recited in Claim 1… Even if the "process inputs/outputs" in Asati could be analogized to the input/output resources in Claim 1, Asati does not teach or suggest modifying or adjusting a relationship between process inputs and process outputs based on the degradation state of the equipment. The baseline degradation or loss model in Asati is merely described as "correlate[ing] process inputs/outputs to degradation or loss data for each asset type," but does not teach or suggest that the baseline degradation or loss model is used to adjust a relationship between process inputs and process outputs’
Examiner's response: Applicant's argument is not persuasive, because a correlation is a relation, as its root "relation" implies. Correlation, Wikipedia, discloses "In statistics, correlation or dependence is any statistical relationship, whether causal or not, between two random variables or bivariate data” (see page 1, 1st. paragraph, lines 1-5). Examiner notes that regarding claim interpretations of "relationship", the Specification leaves the door wide open, i.e. no definition of "relationship" is given. 
Applicant further argues, (see page 13, 2nd paragraph to page 14, 1st paragraph) – emphasis added:
‘… Asati does not teach or suggest using the baseline degradation or loss model "to predict an amount of one or more input resources ... consumed by the building equipment to produce an amount of one or more output resources" as required by Claim 1. Conversely, ¶ [0228] of Asati discloses calculating degradation of the equipment based on inputs and outputs, stating "degradation or loss data and the cost result related thereto, thus, may be calculable based on the predicted values for the operating parameters." Accordingly, Asati describes a process in which the degradation of the equipment is derived from the measured or predicted values of the process inputs and the process outputs. The system in Asati therefore does not predict the amount of input resources that will be consumed based on the degradation impact model, but rather calculates the degradation of the equipment based on known values of the process inputs and process outputs’ 
Examiner's response: Applicant's argument is not persuasive, because a contradictory argument cannot be found persuasive. The clause "predicted values of the process inputs and the process outputs" contradicts "the system in Asati therefore does not predict the amount of input resources that will be consumed based on the degradation impact model, but rather calculates the degradation of the equipment based on known values of the process inputs and process outputs". As per Applicant's own admission ("predicted values of the process inputs and the process outputs", Asati does predict values of the process inputs and the process outputs, they are "not known values of the process inputs and process outputs", because they are predicted values.
Applicant further argues, (see page 14, 2nd):
‘Asati further discloses calculating economic ramifications or cost based on the degradation that is determined based on the inputs/outputs. However, calculating economic ramifications based on an estimated degradation does not amount to a disclosure, teaching, or suggestion of…’
Examiner's response: Applicant's argument is not persuasive, because Examiner did not rely on Asati’s “ramifications or cost based on the degradation" (see Examiner’s mappings above). Applicant steers him/herself towards other teachings of the reference and then concludes that the reference doesn't teach the argued limitation. Examiner’s mappings do not read “ramifications or cost based on the degradation", as argued. Examiner applied art in accordance with the guidance set forth in MPEP § 2123 ‘II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments...'.
Applicant further argues, (see page 15, 3rd paragraph to page 19, 2nd paragraph):
‘… Asati fails to disclose… generating "parameters of a resource consumption model for the building equipment"…’

Asati further discloses:
"[0228]… degradation model may be developed that calculate accrued equipment degradation and losses given the values for selected performance indicators. Such degradation then may be used to calculate… costs related to… fuel consumption").
Examiner's response: Applicant's argument is not persuasive, because Asati's degradation model may be developed. Examiner interprets "generate" as developed. What exactly constitutes "generate parameters of a resource consumption model for the building equipment" is open to a "broadest reasonable interpretation" in light of the supporting disclosure. The Specification and original claims merely repeat “generate parameters of a resource consumption model for the building equipment”. The specification and original claims are also mute about the type of parameters of the resource consumption model; that is, these parameters are not defined as input, mathematical, internal to the model, or modeling environment parameters of the resource consumption model (see the prior art made of record and not relied upon cited below). Original claims 2, 10, and 17 and the Application description do not serve to exclude prior art. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pre–Grant publication 20150088576 (see IDS dated 06/30/2020), discloses "[0229]… a self-tuning model… developed as a physical building model with various numbers of input model parameters".
U.S. Pre–Grant publication 20110130857 (see IDS dated 03/29/2022), discloses "[0022]… using the data set to populate model parameters in a mixed-integer non-linear mathematical optimization model constructed to mathematically describe the operations of the blending and packaging plant(s)".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		10/10/2022Primary Examiner, Art Unit 2146